DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-25 and 29-78 are pending in the instant invention.  According to the Amendments to the Claims, filed November 23, 2021, claim 26-28 were cancelled and claim 78 was added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/JP2018/043094, filed November 22, 2018, which claims priority under 35 U.S.C. § 119(a-d) to JP 2017-225364, filed November 24, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse,  in the reply filed on November 23, 2021, is acknowledged: a) Group I - claims 1-21, 29, 33-41 and 66-71; and b) substituted pyrazolo[1,5-a]pyrazine of Formula (1) - p. 106, Example 1, shown to the right below, and hereafter referred to as (S)-3-(imidazo[1,2-a]-pyridin-6-yl)-7-methyl-5-(4-(trifluoromethyl)phenyl)-6,7-dihydropyrazolo[1,5-a]pyrazin-4(5H)-one, where Ring A = -phenyl; R1 = -CH3; R2 = -H; R3 = -H; at C-4, R4 = -CF3; R5 = -H; R6 = -H; and X = CRe, wherein Re = -H.  Claims 1-5, 9-12, 15, 17-19, 21, 29, 33-37, 39-41, 66, 67 and 69-71 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in 
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Likewise, the inventor or joint inventor should further note that the elected species, shown to the right, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted pyrazolo[1,5-a]pyrazines of the Formula (1).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claims 22-25 and 41-65, directed to a method for treating and/or preventing a disease involving Group II mGlu receptor, comprising administering… a substituted pyrazolo-[1,5-a]pyrazine of the Formula (1); (ii) claims 30 and 72-77, directed to a method for treating a psychiatric disease or a neurodegenerative disease, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1)… in combination with one or more antipsychotic drugs; (iii) claim 31, directed to a method of preparing a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a); (iv) claim 32, directed to a method of preparing a substituted pyrazolo[1,5-a]-pyrazine of the Formula (1a); and (v) claim 78, directed to a method for treating a psychiatric disease or a neurodegenerative disease, comprising administering… a substituted pyrazolo[1,5-a]-pyrazine of the Formula (1)… in combination with one or more therapeutic agents, respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.


	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Thus, a first Office action and prosecution on the merits of claims 1-25 and 29-78 is contained within.

Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:
(a)	TITLE OF THE INVENTION.
(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.

	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i)	DETAILED DESCRIPTION OF THE INVENTION.
(j)	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above and 37 CFR 1.77(c).  Revisions should particularly include and/or address: a) section headings (b-i), where applicable; and b) bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying a particular utility for the substituted pyrazolo[1,5-a]pyrazines of the Formula (1).
	The following title is suggested: SUBSTITUTED PYRAZOLO[1,5-a]PYRAZINES AS NEGATIVE ALLOSTERIC MODULATORS OF GROUP II METABOTROPIC GLUTAMATE RECEPTOR.
Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A compound of Formula (1):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(1)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:

	Ring A is a saturated 4- to 10-membered heterocyclyl, C6-10 aryl, or 5- to 10-membered heteroaryl;

	X is CRe or N;

	R1 is H, halogen, CN, C1-4 alkyl, or a saturated C3-6 carbocyclyl;
	wherein the C1-4 alkyl or the saturated C3-6 carbocyclyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl;

	R2 is H, halogen, CN, C1-4 alkyl, or a saturated C3-6 carbocyclyl;
	wherein the C1-4 alkyl or the saturated C3-6 carbocyclyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; or

	R1 and R2, taken together with the carbon atom to which they are attached, form a saturated C3-4 carbocyclyl;
	wherein the saturated C3-4 carbocyclyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl;

	R3 is H, halogen, CN, C1-6 alkyl, C2-4 alkenyl, OH, OC1-4 alkyl, OC3-6 cycloalkyl, SC1-4 alkyl, a saturated C3-6 carbocyclyl, a saturated 4- to 6-membered heterocyclyl, or 5- or 6-membered heteroaryl;
	wherein the C1-6 alkyl, OC1-4 alkyl, SC1-4 alkyl, saturated 4- to 6-membered heterocyclyl, or 5- or 6-membered heteroaryl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

 	wherein the OC3-6 cycloalkyl or saturated C3-6 carbocyclyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen and C1-4 alkyl;

	R4 is H, halogen, CN, C1-6 alkyl, C2-4 alkenyl, OH, OC1-4 alkyl, OC3-6 cycloalkyl, SC1-4 alkyl, a saturated C3-6 carbocyclyl, a saturated 4- to 6-membered heterocyclyl, or 5- or 6-membered heteroaryl;
	wherein the C1-6 alkyl, OC1-4 alkyl, SC1-4 alkyl, saturated 4- to 6-membered heterocyclyl, or 5- or 6-membered heteroaryl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and
 	wherein the OC3-6 cycloalkyl or saturated C3-6 carbocyclyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen and C1-4 alkyl;

	R5 is H, halogen, CN, CH2C(O)NRaRb, C1-6 alkyl, C(O)Rd, C(O)NRaRb, C(O)ORd, NRaRb, NRdC(O)Rc, NRdC(O)NRaRb, NRdC(O)ORc, NRdS(O)2Rc, OH, OC1-4 alkyl, OC3-6 cycloalkyl, SC1-4 alkyl, a saturated C3-6 carbocyclyl, or a saturated 4- to 6-membered heterocyclyl;
	wherein the C1-6 alkyl, OC1-4 alkyl, SC1-4 alkyl, or saturated 4- to 6-membered heterocyclyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl;
	wherein the OC3-6 cycloalkyl or saturated C3-6 carbocyclyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, C1-4 alkyl, OH, and OC1-4 alkyl; and
	wherein each OC1-4 alkyl substituent of the C1-6 alkyl, OC1-4 alkyl, OC3-6 cycloalkyl, SC1-4 alkyl, C3-6 carbocyclyl, or saturated 4- to 6-membered heterocyclyl is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected halogen substituents;

	R6 is H, halogen, CN, CH2C(O)NRaRb, C1-6 alkyl, C(O)Rd, C(O)NRaRb, C(O)ORd, NRaRb, NRdC(O)Rc, NRdC(O)NRaRb, NRdC(O)ORc, NRdS(O)2Rc, OH, OC1-4 alkyl, OC3-6 cycloalkyl, SC1-4 alkyl, a saturated C3-6 carbocyclyl, or a saturated 4- to 6-membered heterocyclyl;
	wherein the C1-6 alkyl, OC1-4 alkyl, SC1-4 alkyl, or saturated 4- to 6-membered heterocyclyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl;
	wherein the OC3-6 cycloalkyl or saturated C3-6 carbocyclyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, C1-4 alkyl, OH, and OC1-4 alkyl; and
	wherein each OC1-4 alkyl substituent of the C1-6 alkyl, OC1-4 alkyl, OC3-6 cycloalkyl, SC1-4 alkyl, C3-6 carbocyclyl, or saturated 4- to 6-membered heterocyclyl is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected halogen substituents;

	each Ra is independently H, C1-4 alkyl, a saturated C3-6 carbocyclyl, or a saturated 4- to 6-membered heterocyclyl;
	wherein each C1-4 alkyl is optionally and independently substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; and
	wherein each saturated C3-6 carbocyclyl and saturated 4- to 6-membered heterocyclyl is optionally and independently substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, C1-4 alkyl, OH, and OC1-4 alkyl;

	each Rb is independently H, C1-4 alkyl, a saturated C3-6 carbocyclyl, or a saturated 4- to 6-membered heterocyclyl;
	wherein each C1-4 alkyl is optionally and independently substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; and
	wherein each saturated C3-6 carbocyclyl and saturated 4- to 6-membered heterocyclyl is optionally and independently substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, C1-4 alkyl, OH, and OC1-4 alkyl; or

	each Ra and Rb, taken together with the nitrogen atom to which they are attached, independently forms a saturated 4- to 6-membered heterocyclyl;
	wherein each saturated 4- to 6-membered heterocyclyl is optionally and independently substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, C1-4 alkyl, OH, and OC1-4 alkyl;

	each Rc is independently C1-4 alkyl, a saturated C3-6 carbocyclyl, or a saturated 4- to 6-membered heterocyclyl;
	wherein each C1-4 alkyl, saturated C3-6 carbocyclyl, and saturated 4- to 6-membered heterocyclyl is optionally and independently substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl;

	each Rd is independently H, C1-4 alkyl, a saturated C3-6 carbocyclyl, or a saturated 4- to 6-membered heterocyclyl;
	wherein each C1-4 alkyl, saturated C3-6 carbocyclyl, and saturated 4- to 6-membered heterocyclyl is optionally and independently substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; and

	Re is H, halogen, CN, C1-6 alkyl, or OC1-6 alkyl;
	wherein the C1-6 alkyl or OC1-6 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R1 is H or C1-4 alkyl;
	wherein the C1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; and

	R2 is H or C1-4 alkyl;
	wherein the C1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; or

	R1 and R2, taken together with the carbon atom to which they are attached, form a cyclopropyl or cyclobutyl.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Ring A is chromanyl, 2,3-dihydrobenzofuranyl, 1,3-dihydroisobenzofuranyl, 1,3-benzodioxolyl, phenyl, 2,3-dihydro-1H-indenyl, naphthalenyl, thiophenyl, isoxazolyl, oxazolyl, isothiazolyl, thiazolyl, pyridinyl, pyrimidinyl, pyrazinyl, indolizinyl, imidazopyridinyl, benzofuranyl, benzothiophenyl, quinolinyl, or isoquinolinyl.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R3 is H, halogen, CN, C1-4 alkyl, OH, OC1-4 alkyl, OC3-6 cycloalkyl, or SC1-4 alkyl;
	wherein the C1-4 alkyl, OC1-4 alkyl, or SC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and
 	wherein the OC3-6 cycloalkyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen and C1-4 alkyl; and

	R4 is H, halogen, CN, C1-4 alkyl, OH, OC1-4 alkyl, OC3-6 cycloalkyl, or SC1-4 alkyl;
	wherein the C1-4 alkyl, OC1-4 alkyl, or SC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and
 	wherein the OC3-6 cycloalkyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen and C1-4 alkyl.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R5 is H, halogen, CN, CH2C(O)NRaRb, C1-4 alkyl, C(O)Rd, C(O)NRaRb, C(O)ORd, NRaRb, NRdC(O)Rc, NRdC(O)NRaRb, NRdC(O)ORc, NRdS(O)2Rc, OH, OC1-4 alkyl, or a saturated 4- to 6-membered heterocyclyl;
	wherein the C1-4 alkyl, OC1-4 alkyl, or saturated 4- to 6-membered heterocyclyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; and
	wherein each OC1-4 alkyl substituent of the saturated 4- to 6-membered heterocyclyl is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected halogen substituents; and

	R6 is H, halogen, CN, CH2C(O)NRaRb, C1-4 alkyl, C(O)Rd, C(O)NRaRb, C(O)ORd, NRaRb, NRdC(O)Rc, NRdC(O)NRaRb, NRdC(O)ORc, NRdS(O)2Rc, OH, OC1-4 alkyl, or a saturated 4- to 6-membered heterocyclyl;
	wherein the C1-4 alkyl, OC1-4 alkyl, or saturated 4- to 6-membered heterocyclyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; and
	wherein each OC1-4 alkyl substituent of the saturated 4- to 6-membered heterocyclyl is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected halogen substituents.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	each Ra is independently H or C1-4 alkyl;
	wherein each C1-4 alkyl is optionally and independently substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; and


	each Rb is independently H or C1-4 alkyl;
	wherein each C1-4 alkyl is optionally and independently substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; or

	each Ra and Rb, taken together with the nitrogen atom to which they are attached, independently forms a saturated 4- to 6-membered heterocyclyl;
	wherein each saturated 4- to 6-membered heterocyclyl is optionally and independently substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, C1-4 alkyl, OH, and OC1-4 alkyl.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each Rc is independently C1-4 alkyl or a saturated C3-6 carbocyclyl;
	wherein each C1-4 alkyl and saturated C3-6 carbocyclyl is optionally and independently substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each Rd is independently H, C1-4 alkyl, or a saturated C3-6 carbocyclyl;
	wherein each C1-4 alkyl and saturated C3-6 carbocyclyl is optionally and independently substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Re is H, halogen, or C1-4 alkyl;
	wherein the C1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R1 is H, CH3, CHF2, CF3, CH2OH, CH2OCH3, CH2CH3, CH(CH3)2, or cyclopropyl; and

R2 is H, CH3, CHF2, CF3, CH2OH, CH2OCH3, CH2CH3, CH(CH3)2, or cyclopropyl; or

R1 and R2, taken together with the carbon atom to which they are attached, form a cyclopropyl or cyclobutyl.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Ring A is 1,3-benzodioxolyl, phenyl, thiophenyl, pyridinyl, or quinolinyl.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R3 is H, halogen, CN, C1-4 alkyl, or OC1-4 alkyl;
	wherein the C1-4 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	R4 is H, halogen, CN, C1-4 alkyl, or OC1-4 alkyl;
	wherein the C1-4 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each Rc is independently C1-4 alkyl;
	wherein each C1-4 alkyl is optionally and independently substituted with I, 2, 3, 4, or 5 independently selected halogen substituents.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each Rd is independently H or C1-4 alkyl;
	wherein each C1-4 alkyl is optionally and independently substituted with I, 2, 3, 4, or 5 independently selected halogen substituents.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:

	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R5 is H, halogen, CN, C1-4 alkyl, NRaRb, OH, OC1-4 alkyl, or a saturated 4- to 6-membered heterocyclyl;
	wherein the C1-4 alkyl, OC1-4 alkyl, or saturated 4- to 6-membered heterocyclyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; and
	wherein each OC1-4 alkyl substituent of the C1-4 alkyl, OC1-4 alkyl, or saturated 4- to 6-membered heterocyclyl is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected halogen substituents; and

	R6 is H, halogen, CN, C1-4 alkyl, NRaRb, OH, OC1-4 alkyl, or a saturated 4- to 6-membered heterocyclyl;
	wherein the C1-4 alkyl, OC1-4 alkyl, or saturated 4- to 6-membered heterocyclyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; and
	wherein each OC1-4 alkyl substituent of the C1-4 alkyl, OC1-4 alkyl, or saturated 4- to 6-membered heterocyclyl is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected halogen substituents.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	each Ra is independently H or C1-4 alkyl;
	wherein each C1-4 alkyl is optionally and independently substituted with I, 2, or 3 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; and

	each Rb is independently H or C1-4 alkyl;
	wherein each C1-4 alkyl is optionally and independently substituted with I, 2, or 3 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl.

	Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Re is H, F, or C1-4 alkyl;
	wherein the C1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a stereoisomer thereof, wherein the stereoisomer of the compound is of the formula:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof,
wherein:
	X is CH or N;
	R3 is H, F, Cl, CHF2, CF3, or OCHF2;
	R4 is H, F, Cl, CHF2, CF3, or OCHF2;
	R5 is H or NH2; and
	R6 is H or NH2.

	Appropriate correction is required.

	Claim 19 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, and 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
,


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 21 is objected to because of the following informalities: for clarity, consistency and to avoid issues, under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 29 is objected to because of the following informalities: for clarity, consistency and to avoid issues, under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition according to claim 29, wherein the pharmaceutical composition further comprises one or more additional therapeutic agents.



	Claim 31 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A process for preparing a compound of Formula (1a):

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

(1a)

wherein:

	X is CH or N;

	R3 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R4 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R5 is H, halogen, C1-6 alkyl, or NH2; and
	R6 is H, halogen, C1-6 alkyl, or NH2;

wherein the process comprises the following steps:

A1)	reacting a compound of Formula (4a):

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

(4a)

wherein:

	PG is C(O)OC(CH3)3 or C(O)OCH2-phenyl;

with a compound of Formula (3):

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

(3)

wherein:

	R7 is CH3 or CH2CH3;

in the presence of P(Ph)3 or P(CH2CH2CH2CH3)3 and a Mitsunobu reaction reagent selected from the group consisting of diethyl azodicarboxylate, diisopropyl azodicarboxylate, N,N,N’,N’-tetramethylazodicarboxamide, and cyanomethylenephosphorane, to give a compound of Formula (6a):

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

(6a)

wherein:

	R7 is CH3 or CH2CH3; and
	PG is C(O)OC(CH3)3 or C(O)OCH2-phenyl;

A2)	cyclizing the compound of Formula (6a) above in the presence of an acid or a base, to give a compound of Formula (7a):

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

(7a);

A3)	coupling the compound of Formula (7A) above with a compound of Formula (8a):

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale

(8a)

wherein:


	R3 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R4 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	X1 is Cl, Br, or I;

in the presence of a transition metal catalyst selected from the group consisting of palladium (II) acetate, tris(dibenzylideneacetone)dipalladium(0), bis(tri-tert-butylphosphine)palladium(0), copper (I) iodide, and copper (II) oxide, to give a compound of Formula (9a):

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale

(9a)

wherein:

	R3 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	R4 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

A4)	reacting the compound of Formula (9a) above with a halogenating agent selected from the group consisting of bromine, iodine, iodine monochloride, 1,3-diiodo-5,5-dimethylhydantoin, N-chlorosuccinimide, N-bromosuccinimide, and N-iodosuccinimide, to give a compound of Formula (15a):

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale

(15a)

wherein:


	R3 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	R4 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	X1 is Cl, Br, or I; and

A5)	coupling the compound of Formula (15a) above with a compound of Formula (16):

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale

(16)

or a pharmaceutically acceptable salt thereof,
wherein:

	X is CH or N;
	R5 is H, halogen, C1-6 alkyl, or NH2;
	R6 is H, halogen, C1-6 alkyl, or NH2; and
	RA is B(OH)2 or a boronic acid ester;

in the presence of a transition metal catalyst selected from the group consisting of tetrakis(triphenylphosphine)palladium(0), palladium (II) acetate, palladium (II) chloride, tris(dibenzylideneacetone)dipalladium (0), dichlorobis(triphenylphosphine)palladium (II), dichloro[1,1’-bis(diphenylphosphino)ferrocene]palladium (II) dichloromethane adduct, and dichlorobis(di-tert-butyl(4-dimethylamnophenyl)phosphino)palladium (II), to give the compound of Formula (1a) above.

	Appropriate correction is required.

	Claim 32 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):

32.	A process for preparing a compound of Formula (1a):

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

(1a)

wherein:

	X is CH or N;

	R3 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R4 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R5 is H, halogen, C1-6 alkyl, or NH2; and
	R6 is H, halogen, C1-6 alkyl, or NH2;

wherein the process comprises the following steps:

B1)	coupling a compound of Formula (8a):

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale

(8a)

wherein:

	R3 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R4 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	X1 is Cl, Br, or I;

with a compound of Formula (12a):

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale

(12a)

or a pharmaceutically acceptable salt thereof,

in the presence of a transition metal catalyst selected from the group consisting of palladium (II) acetate, tris(dibenzylideneacetone)dipalladium(0), bis(tri-tert-butylphosphine)palladium(0), copper (I) iodide, and copper (II) oxide, to give a compound of Formula (13a):

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale

(13a)

or a pharmaceutically acceptable salt thereof,

wherein:

	R3 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	R4 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

B2)	reacting the compound of Formula (13a) above, or a pharmaceutically acceptable salt thereof, with a compound of Formula (22):

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale

(22)

wherein:

	R7 is CH3 or CH2CH3; and
	X1 is Cl, Br, or I;

in the presence of P(Ph)3 or P(CH2CH2CH2CH3)3 and a Mitsunobu reaction reagent selected from the group consisting of diethyl azodicarboxylate, diisopropyl azodicarboxylate, N,N,N’,N’-tetramethylazodicarboxamide, and cyanomethylenephosphorane, to give a compound of Formula (23a):

    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale

(23a)

or a pharmaceutically acceptable salt thereof,

wherein:

	R3 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	R4 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R7 is CH3 or CH2CH3; and
	X1 is Cl, Br, or I;

B3)	hydrolizing the compound of Formula (23a) above, or a pharmaceutically acceptable salt thereof, in the presence of an acid or a base, to give a compound of Formula (24a):

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale

(24a);

or a pharmaceutically acceptable salt thereof,

wherein:

	R3 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	R4 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	X1 is Cl, Br, or I;


B4)	cyclizing the compound of Formula (24a) above, or a pharmaceutically acceptable salt thereof, in the presence of an acid or a base, to give a compound of Formula (15a):

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale

(15a)

wherein:

	R3 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	R4 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	X1 is Cl, Br, or I; and

B5)	coupling the compound of Formula (15a) above with a compound of Formula (16):

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale

(16)

or a pharmaceutically acceptable salt thereof,
wherein:

	X is CH or N;
	R5 is H, halogen, C1-6 alkyl, or NH2;
	R6 is H, halogen, C1-6 alkyl, or NH2; and
	RA is B(OH)2 or a boronic acid ester;

in the presence of a transition metal catalyst selected from the group consisting of tetrakis(triphenylphosphine)palladium(0), palladium (II) acetate, palladium (II) chloride, tris(dibenzylideneacetone)dipalladium (0), dichlorobis(triphenylphosphine)palladium (II), dichloro[1,1’-bis(diphenylphosphino)ferrocene]palladium (II) dichloromethane adduct, and dichlorobis(di-tert-butyl(4-dimethylamnophenyl)phosphino)palladium (II), to give the compound of Formula (1a) above.

79.	A process for preparing a compound of Formula (1a):

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

(1a)

wherein:

	X is CH or N;

	R3 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R4 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R5 is H, halogen, C1-6 alkyl, or NH2; and
	R6 is H, halogen, C1-6 alkyl, or NH2;

wherein the process comprises the following steps:

B1)	coupling a compound of Formula (8a):

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale

(8a)

wherein:

	R3 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R4 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	X1 is Cl, Br, or I;

with a compound of Formula (12a):

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale

(12a)

or a pharmaceutically acceptable salt thereof,

in the presence of a transition metal catalyst selected from the group consisting of palladium (II) acetate, tris(dibenzylideneacetone)dipalladium(0), bis(tri-tert-butylphosphine)palladium(0), copper (I) iodide, and copper (II) oxide, to give a compound of Formula (13a):

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale

(13a)

or a pharmaceutically acceptable salt thereof,

wherein:

	R3 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	R4 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

B2)	reacting the compound of Formula (13a) above, or a pharmaceutically acceptable salt thereof, with a compound of Formula (22):

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale

(22)

wherein:

	R7 is CH3 or CH2CH3; and
	X1 is Cl, Br, or I;


in the presence of P(Ph)3 or P(CH2CH2CH2CH3)3 and a Mitsunobu reaction reagent selected from the group consisting of diethyl azodicarboxylate, diisopropyl azodicarboxylate, N,N,N’,N’-tetramethylazodicarboxamide, and cyanomethylenephosphorane, to give a compound of Formula (23a):

    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale

(23a)

or a pharmaceutically acceptable salt thereof,

wherein:

	R3 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	R4 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	R7 is CH3 or CH2CH3; and
	X1 is Cl, Br, or I;

B3)	cyclizing the compound of Formula (23a) above, or a pharmaceutically acceptable salt thereof, in the presence of an acid or a base, to give a compound of Formula (15a):

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale

(15a)

wherein:

	R3 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	R4 is H, halogen, C1-6 alkyl, or OC1-4 alkyl;
	wherein the C1-6 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	X1 is Cl, Br, or I; and

B4)	coupling the compound of Formula (15a) above with a compound of Formula (16):

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale

(16)

or a pharmaceutically acceptable salt thereof,
wherein:

	X is CH or N;
	R5 is H, halogen, C1-6 alkyl, or NH2;
	R6 is H, halogen, C1-6 alkyl, or NH2; and
	RA is B(OH)2 or a boronic acid ester;

in the presence of a transition metal catalyst selected from the group consisting of tetrakis(triphenylphosphine)palladium(0), palladium (II) acetate, palladium (II) chloride, tris(dibenzylideneacetone)dipalladium (0), dichlorobis(triphenylphosphine)palladium (II), dichloro[1,1’-bis(diphenylphosphino)ferrocene]palladium (II) dichloromethane adduct, and dichlorobis(di-tert-butyl(4-dimethylamnophenyl)phosphino)palladium (II), to give the compound of Formula (1a) above.

	Appropriate correction is required.

	Claim 33 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	Ring A is chromanyl, 2,3-dihydrobenzofuranyl, 1,3-dihydroisobenzofuranyl, 1,3-benzodioxolyl, phenyl, 2,3-dihydro-1H-indenyl, naphthalenyl, thiophenyl, isoxazolyl, oxazolyl, isothiazolyl, thiazolyl, pyridinyl, pyrimidinyl, pyrazinyl, indolizinyl, imidazopyridinyl, benzofuranyl, benzothiophenyl, quinolinyl, or isoquinolinyl;

	R1 is H or C1-4 alkyl;
	wherein the C1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl;


	R2 is H or C1-4 alkyl;
	wherein the C1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; or

	R1 and R2, taken together with the carbon atom to which they are attached, form a cyclopropyl or cyclobutyl;

	R3 is H, halogen, CN, C1-4 alkyl, OH, OC1-4 alkyl, OC3-6 cycloalkyl, or SC1-4 alkyl;
	wherein the C1-4 alkyl, OC1-4 alkyl, or SC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and
 	wherein the OC3-6 cycloalkyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen and C1-4 alkyl;

	R4 is H, halogen, CN, C1-4 alkyl, OH, OC1-4 alkyl, OC3-6 cycloalkyl, or SC1-4 alkyl;
	wherein the C1-4 alkyl, OC1-4 alkyl, or SC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and
	wherein the OC3-6 cycloalkyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen and C1-4 alkyl;

	R5 is H, halogen, CN, CH2C(O)NRaRb, C1-4 alkyl, C(O)Rd, C(O)NRaRb, C(O)ORd, NRaRb, NRdC(O)Rc, NRdC(O)NRaRb, NRdC(O)ORc, NRdS(O)2Rc, OH, OC1-4 alkyl, or a saturated 4- to 6-membered heterocyclyl;
	wherein the C1-4 alkyl, OC1-4 alkyl, or saturated 4- to 6-membered heterocyclyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; and
	wherein each OC1-4 alkyl substituent of the C1-4 alkyl, OC1-4 alkyl, or saturated 4- to 6-membered heterocyclyl is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected halogen substituents;

	R6 is H, halogen, CN, CH2C(O)NRaRb, C1-4 alkyl, C(O)Rd, C(O)NRaRb, C(O)ORd, NRaRb, NRdC(O)Rc, NRdC(O)NRaRb, NRdC(O)ORc, NRdS(O)2Rc, OH, OC1-4 alkyl, or a saturated 4- to 6-membered heterocyclyl;
	wherein the C1-4 alkyl, OC1-4 alkyl, or saturated 4- to 6-membered heterocyclyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; and
	wherein each OC1-4 alkyl substituent of the C1-4 alkyl, OC1-4 alkyl, or saturated 4- to 6-membered heterocyclyl is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected halogen substituents;

	each Ra is independently H or C1-4 alkyl;
	wherein each C1-4 alkyl is optionally and independently substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; and


	each Rb is independently H or C1-4 alkyl;
	wherein each C1-4 alkyl is optionally and independently substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; or

	each Ra and Rb, taken together with the nitrogen atom to which they are attached, independently forms a saturated 4- to 6-membered heterocyclyl;
	wherein each saturated 4- to 6-membered heterocyclyl is optionally and independently substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, C1-4 alkyl, OH, and OC1-4 alkyl;

	each Rc is independently C1-4 alkyl or a saturated C3-6 carbocyclyl;
	wherein each C1-4 alkyl and saturated C3-6 carbocyclyl is optionally and independently substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl;

	each Rd is independently H, C1-4 alkyl, or a saturated C3-6 carbocyclyl;
	wherein each C1-4 alkyl and saturated C3-6 carbocyclyl is optionally and independently substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; and

	Re is H, halogen, or C1-4 alkyl;
	wherein the C1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents.

	Appropriate correction is required.

	Claim 34 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	Ring A is 1,3-benzodioxolyl, phenyl, thiophenyl, pyridinyl, or quinolinyl;
	R1 is H, CH3, CHF2, CF3, CH2OH, CH2OCH3, CH2CH3, CH(CH3)2, or cyclopropyl;
	R2 is H, CH3, CHF2, CF3, CH2OH, CH2OCH3, CH2CH3, CH(CH3)2, or cyclopropyl; or
	R1 and R2, taken together with the carbon atom to which they are attached, form a cyclopropyl or cyclobutyl;

	R3 is H, halogen, CN, C1-4 alkyl, or OC1-4 alkyl;
	wherein the C1-4 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;


	R4 is H, halogen, CN, C1-4 alkyl, or OC1-4 alkyl;
	wherein the C1-4 alkyl or OC1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents

	R5 is H, halogen, CN, C1-4 alkyl, NRaRb, OH, OC1-4 alkyl, or a saturated 4- to 6-membered heterocyclyl;
	wherein the C1-4 alkyl, OC1-4 alkyl, or saturated 4- to 6-membered heterocyclyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; and
	wherein each OC1-4 alkyl substituent of the C1-4 alkyl, OC1-4 alkyl, or saturated 4- to 6-membered heterocyclyl is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected halogen substituents;

	R6 is H, halogen, CN, C1-4 alkyl, NRaRb, OH, OC1-4 alkyl, or a saturated 4- to 6-membered heterocyclyl;
	wherein the C1-4 alkyl, OC1-4 alkyl, or saturated 4- to 6-membered heterocyclyl is optionally substituted with I, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl; and
	wherein each OC1-4 alkyl substituent of the C1-4 alkyl, OC1-4 alkyl, or saturated 4- to 6-membered heterocyclyl is optionally and independently substituted with 1, 2, 3, 4, or 5 independently selected halogen substituents;

	each Ra is independently H or C1-4 alkyl;
	wherein each C1-4 alkyl is optionally and independently substituted with I, 2, or 3 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl;

	each Rb is independently H or C1-4 alkyl;
	wherein each C1-4 alkyl is optionally and independently substituted with I, 2, or 3 substituents independently selected from the group consisting of halogen, OH, and OC1-4 alkyl;

	each Rc is independently C1-4 alkyl;
	wherein each C1-4 alkyl is optionally and independently substituted with I, 2, 3, 4, or 5 independently selected halogen substituents;

	each Rd is independently H or C1-4 alkyl;
	wherein each C1-4 alkyl is optionally and independently substituted with I, 2, 3, 4, or 5 independently selected halogen substituents; and

	Re is H, F, or C1-4 alkyl;
	wherein the C1-4 alkyl is optionally substituted with I, 2, 3, 4, or 5 independently selected halogen substituents.

	Appropriate correction is required.

	Claim 35 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a stereoisomer thereof, wherein the stereoisomer of the compound is of the formula:


    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof,
wherein:
	R1 is halogen, C1-4 alkyl, or a saturated C3-6 carbocyclyl.

	Appropriate correction is required.

	Claim 36 is objected to because of the following informalities: for clarity, consistency and to avoid issues, under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound, or a stereoisomer thereof, according to claim 18, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 37 is objected to because of the following informalities: for clarity, consistency and to avoid issues, under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound, or a stereoisomer thereof, according to claim 19, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 38 is objected to because of the following informalities: for clarity, consistency and to avoid issues, under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound, or a stereoisomer thereof, according to claim 20, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 39 is objected to because of the following informalities: for clarity, consistency and to avoid issues, under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound according to claim 33, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 40 is objected to because of the following informalities: for clarity, consistency and to avoid issues, under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound according to claim 34, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 41 is objected to because of the following informalities: for clarity, consistency and to avoid issues, under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound, or a stereoisomer thereof, according to claim 35, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 66 is objected to because of the following informalities: for clarity, consistency and to avoid issues, under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition according to claim 36, wherein the pharmaceutical composition further comprises one or more additional therapeutic agents.

	Appropriate correction is required.

	Claim 67 is objected to because of the following informalities: for clarity, consistency and to avoid issues, under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition according to claim 37, wherein the pharmaceutical composition further comprises one or more additional therapeutic agents.

	Appropriate correction is required.

	Claim 68 is objected to because of the following informalities: for clarity, consistency and to avoid issues, under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition according to claim 38, wherein the pharmaceutical composition further comprises one or more additional therapeutic agents.

	Appropriate correction is required.

	Claim 69 is objected to because of the following informalities: for clarity, consistency and to avoid issues, under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should the following recitation:
	The pharmaceutical composition according to claim 39, wherein the pharmaceutical composition further comprises one or more additional therapeutic agents.

	Appropriate correction is required.

	Claim 70 is objected to because of the following informalities: for clarity, consistency and to avoid issues, under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition according to claim 40, wherein the pharmaceutical composition further comprises one or more additional therapeutic agents.

	Appropriate correction is required.

	Claim 71 is objected to because of the following informalities: for clarity, consistency and to avoid issues, under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition according to claim 41, wherein the pharmaceutical composition further comprises one or more additional therapeutic agents.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(1) Method for treating and/or preventing a disease involving Group II mGlu receptor, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1); and (2) Method for treating a psychiatric disease or a neurodegenerative disease, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1)

	Claims 22-25, 30, 42-65 and 72-78 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claims contain subject matter, particularly a (1) method for treating and/or preventing a disease involving Group II mGlu receptor, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1); and (2) method for treating a psychiatric disease or a neurodegenerative disease, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), respectively, which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a (1) method for treating and/or preventing a disease involving Group II mGlu receptor, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), shown to the right; and (2) method for treating a psychiatric disease or a neurodegenerative disease, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), 

(b)	Nature of the invention - the nature of the invention is performance of a (1) method for treating and/or preventing a disease involving Group II mGlu receptor, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), shown to the right above; and (2) method for treating a psychiatric disease or a neuro-degenerative disease, comprising administering… a substituted pyrazolo[1,5-a]-pyrazine of the Formula (1), shown to the right above, respectively;

(c)	State of the prior art - Nature Reviews: Drug Discovery, as provided in the file and cited on the IDS, offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in preventing and/or treating the myriad of diseases involving Group II mGlu receptor, including, but not limited to, psychiatric diseases and/or neurodegenerative diseases {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, US 2020/0345729 illustrates the synthesis of the instantly recited substituted pyrazolo[1,5-a]pyrazines, and/or methods of use thereof {Y. Ikuma, US 2020/0345729, 2020};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s (1) method for treating and/or preventing a disease involving Group II mGlu receptor, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1); and (2) method for treating a psychiatric disease or a neurodegenerative disease, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., as provided in the file and cited on the IDS, with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a (1) method for treating and/or preventing a disease involving Group II mGlu receptor, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1); and (2) method for treating a psychiatric disease or a neurodegenerative disease, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), respectively;

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited (1) method for treating and/or preventing a disease involving Group II mGlu receptor, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1); and (2) method for treating a psychiatric disease or a neurodegenerative disease, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), respectively.
			Similarly, according to the specification, the substituted pyrazolo[1,5-a]pyrazines of the Formula (1) are capable of preventing and/or treating a variety of diseases involving Group II mGlu receptor, including, but not limited to, psychiatric diseases and/or neurodegenerative diseases; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any diseases involving Group II mGlu receptor, including, but not limited to, psychiatric diseases and/or neurodegenerative diseases.  There is insufficient disclosure to reasonably conclude that the (1) method for treating and/or preventing a disease involving Group II mGlu receptor, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1); and (2) method for treating a psychiatric disease or a neurodegenerative disease, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), respectively, as recited, would contribute to prevention and/or treatment of any diseases involving Group II mGlu receptor, including, but not limited to, psychiatric diseases and/or neurodegenerative diseases.  Furthermore, the combination of the instant specification and Y. Ikuma in US 2020/0345729, lacks adequate credible evidence to support the assertion that a (1) method for treating and/or preventing a disease involving Group II mGlu receptor, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1); and (2) method for treating a psychiatric disease or a neurodegenerative disease, a]pyrazine of the Formula (1), respectively, as recited, would contribute to the prophylaxis of any diseases involving Group II mGlu receptor, including, but not limited to, psychiatric diseases and/or neurodegenerative diseases, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claims.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Further-more, it is unclear, based on the guidance provided by the specification, whether a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), such as (7S)-3-(imidazo[1,2-a]pyridin-6-yl)-7-methyl-5-(4-(trifluoro-methyl)phenyl)-6,7-dihydropyrazolo[1,5-a]pyrazin-4(5H)-one, shown to the left above, possesses utility as a therapeutic agent, useful in a (1) method for treating and/or preventing a disease involving Group II mGlu receptor, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1); and (2) method for treating a psychiatric disease or a neurodegenerative disease, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), respectively.  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro and/or in vivo (1) method for treating and/or preventing a disease involving Group II mGlu receptor, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1); and (2) method for treating a psychiatric disease or a neurodegenerative disease, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), respectively, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a (1) method for treating and/or preventing a disease involving Group II mGlu receptor, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1); and (2) method for treating a psychiatric disease or a neurodegenerative disease, comprising administering… a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), respectively, is clearly justified.
	The examiner suggests replacing the existing recitations with the following recitations, to overcome this rejection:
22.	A method for negatively modulating allosteric activity of a Group II metabotropic glutamate receptor in a patient, wherein the method comprises administering to a patient in need thereof a therapeutically effective amount of the compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

23.	The method according to claim 22, wherein the Group II metabotropic glutamate receptor is metabotropic glutamate receptor subtype 2.


24.	The method according to claim 22, wherein the patient has a disease involving a Group II metabotropic glutamate receptor selected from the group consisting of a neurodegenerative disease and a psychiatric disease.

25.	The method according to claim 24, wherein the neurodegenerative disease or psychiatric disease is selected from the group consisting of acute stress disorder, Alzheimer’s disease, anxiety disorder, autism spectrum disorder, bipolar disorder, a bipolar-related disorder, cognitive dysfunction, dementia, depressive disorder, drug dependence, major depressive disorder, obesity, obsessive-compulsive disorder, pain, post-traumatic stress disorder, schizophrenia, seizure, sleep disorder, and tremor.

78.	The method according to claim 22, wherein the method further comprises administering to the patient one or more additional therapeutic agents.

30.	The method according to claim 22, wherein the method further comprises administering to the patient one or more antipsychotic drugs.

42.	A method for negatively modulating allosteric activity of a Group II metabotropic glutamate receptor in a patient, wherein the method comprises administering to a patient in need thereof a therapeutically effective amount of the compound, or a stereoisomer thereof, according to claim 18, or a pharmaceutically acceptable salt thereof.

43.	The method according to claim 42, wherein the Group II metabotropic glutamate receptor is metabotropic glutamate receptor subtype 2.

44.	The method according to claim 42, wherein the patient has a disease involving a Group II metabotropic glutamate receptor selected from the group consisting of a neurodegenerative disease and a psychiatric disease.

45.	The method according to claim 44, wherein the neurodegenerative disease or psychiatric disease is selected from the group consisting of acute stress disorder, Alzheimer’s disease, anxiety disorder, autism spectrum disorder, bipolar disorder, a bipolar-related disorder, cognitive dysfunction, dementia, depressive disorder, drug dependence, major depressive disorder, obesity, obsessive-compulsive disorder, pain, post-traumatic stress disorder, schizophrenia, seizure, sleep disorder, and tremor.

72.	The method according to claim 42, wherein the method further comprises administering to the patient one or more antipsychotic drugs.

46.	A method for negatively modulating allosteric activity of a Group II metabotropic glutamate receptor in a patient, wherein the method comprises administering to a patient in need thereof a therapeutically effective amount of the compound, or a stereoisomer thereof, according to claim 19, or a pharmaceutically acceptable salt thereof.

47.	The method according to claim 46, wherein the Group II metabotropic glutamate receptor is metabotropic glutamate receptor subtype 2.


48.	The method according to claim 46, wherein the patient has a disease involving a Group II metabotropic glutamate receptor selected from the group consisting of a neurodegenerative disease and a psychiatric disease.

49.	The method according to claim 48, wherein the neurodegenerative disease or psychiatric disease is selected from the group consisting of acute stress disorder, Alzheimer’s disease, anxiety disorder, autism spectrum disorder, bipolar disorder, a bipolar-related disorder, cognitive dysfunction, dementia, depressive disorder, drug dependence, major depressive disorder, obesity, obsessive-compulsive disorder, pain, post-traumatic stress disorder, schizophrenia, seizure, sleep disorder, and tremor.

73.	The method according to claim 46, wherein the method further comprises administering to the patient one or more antipsychotic drugs.

50.	A method for negatively modulating allosteric activity of a Group II metabotropic glutamate receptor in a patient, wherein the method comprises administering to a patient in need thereof a therapeutically effective amount of the compound, or a stereoisomer thereof, according to claim 20, or a pharmaceutically acceptable salt thereof.

51.	The method according to claim 50, wherein the Group II metabotropic glutamate receptor is metabotropic glutamate receptor subtype 2.

52.	The method according to claim 50, wherein the patient has a disease involving a Group II metabotropic glutamate receptor selected from the group consisting of a neurodegenerative disease and a psychiatric disease.

53.	The method according to claim 52, wherein the neurodegenerative disease or psychiatric disease is selected from the group consisting of acute stress disorder, Alzheimer’s disease, anxiety disorder, autism spectrum disorder, bipolar disorder, a bipolar-related disorder, cognitive dysfunction, dementia, depressive disorder, drug dependence, major depressive disorder, obesity, obsessive-compulsive disorder, pain, post-traumatic stress disorder, schizophrenia, seizure, sleep disorder, and tremor.

74.	The method according to claim 50, wherein the method further comprises administering to the patient one or more antipsychotic drugs.

54.	A method for negatively modulating allosteric activity of a Group II metabotropic glutamate receptor in a patient, wherein the method comprises administering to a patient in need thereof a therapeutically effective amount of the compound according to claim 33, or a pharmaceutically acceptable salt or stereoisomer thereof.

55.	The method according to claim 54, wherein the Group II metabotropic glutamate receptor is metabotropic glutamate receptor subtype 2.

56.	The method according to claim 54, wherein the patient has a disease involving a Group II metabotropic glutamate receptor selected from the group consisting of a neurodegenerative disease and a psychiatric disease.

57.	The method according to claim 56, wherein the neurodegenerative disease or psychiatric disease is selected from the group consisting of acute stress disorder, Alzheimer’s disease, anxiety disorder, autism spectrum disorder, bipolar disorder, a bipolar-related disorder, cognitive dysfunction, dementia, depressive disorder, drug dependence, major depressive disorder, obesity, obsessive-compulsive disorder, pain, post-traumatic stress disorder, schizophrenia, seizure, sleep disorder, and tremor.

75.	The method according to claim 54, wherein the method further comprises administering to the patient one or more antipsychotic drugs.

58.	A method for negatively modulating allosteric activity of a Group II metabotropic glutamate receptor in a patient, wherein the method comprises administering to a patient in need thereof a therapeutically effective amount of the compound according to claim 34, or a pharmaceutically acceptable salt or stereoisomer thereof.

59.	The method according to claim 58, wherein the Group II metabotropic glutamate receptor is metabotropic glutamate receptor subtype 2.

60.	The method according to claim 58, wherein the patient has a disease involving a Group II metabotropic glutamate receptor selected from the group consisting of a neurodegenerative disease and a psychiatric disease.

61.	The method according to claim 60, wherein the neurodegenerative disease or psychiatric disease is selected from the group consisting of acute stress disorder, Alzheimer’s disease, anxiety disorder, autism spectrum disorder, bipolar disorder, a bipolar-related disorder, cognitive dysfunction, dementia, depressive disorder, drug dependence, major depressive disorder, obesity, obsessive-compulsive disorder, pain, post-traumatic stress disorder, schizophrenia, seizure, sleep disorder, and tremor.

76.	The method according to claim 58, wherein the method further comprises administering to the patient one or more antipsychotic drugs.

62.	A method for negatively modulating allosteric activity of a Group II metabotropic glutamate receptor in a patient, wherein the method comprises administering to a patient in need thereof a therapeutically effective amount of the compound, or a stereoisomer thereof, according to claim 35, or a pharmaceutically acceptable salt thereof.

63.	The method according to claim 62, wherein the Group II metabotropic glutamate receptor is metabotropic glutamate receptor subtype 2.

64.	The method according to claim 62, wherein the patient has a disease involving a Group II metabotropic glutamate receptor selected from the group consisting of a neurodegenerative disease and a psychiatric disease.

65.	The method according to claim 64, wherein the neurodegenerative disease or psychiatric disease is selected from the group consisting of acute stress disorder, Alzheimer’s disease, anxiety disorder, autism spectrum disorder, bipolar disorder, a bipolar-related disorder, cognitive dysfunction, dementia, depressive disorder, drug dependence, major depressive disorder, obesity, obsessive-compulsive disorder, pain, post-traumatic stress disorder, schizophrenia, seizure, sleep disorder, and tremor.


77.	The method according to claim 62, wherein the method further comprises administering to the patient one or more antipsychotic drugs.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 3 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 3 recites the limitation, The compound according to claim 1, wherein Ring A is… 2,3-dihydro-1H-inden-1-one, in lines 1-5 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted pyrazolo[1,5-a]pyrazines of the Formula (1).  According to claim 1, Ring A is not recited as optionally substituted (i.e. substituted with =O), with respect to the substituted pyrazolo[1,5-a]-pyrazines of the Formula (1).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 10, 12-17 and 33 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 33 recites the limitation, The compound according to claim 1, wherein… Ring A is… 2,3-dihydro-1H-inden-1-one.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted pyrazolo-[1,5-a]pyrazines of the Formula (1).  According to claim 1, Ring A is not recited as optionally substituted (i.e. substituted with =O), with respect to the substituted pyrazolo[1,5-a]pyrazines of the Formula (1).
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 10 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 10 recites the limitation, The compound according to claim 33, wherein… R1 and R2 are each independently… cyclopropyl, in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 33, for this limitation, with respect to the substituted pyrazolo[1,5-a]pyrazines of the Formula (1).  According to claim 33, Ring A is not recited as cyclopropyl, with respect to the substituted pyrazolo[1,5-a]pyrazines of the Formula (1).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 31 is rejected under 35 U.S.C. § 112(b) as being incomplete for omitting an essential methodical step, such omission resulting in an indefinite method.  See MPEP § 2172.01.
	The inventor or joint inventor should note that the omitted essential methodical step in the method of preparing a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a), or a pharma-ceutically acceptable salt thereof, as recited in claim 31, is the manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a).  The claim fails to explicitly recite a manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a).  Moreover, the specification fails to provide an adequate standard for ascertaining the requisite degree of a manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a).  Consequently, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the method of preparing a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a), or a pharmaceutically acceptable salt thereof, as recited in claim 31, since the essential manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a), is omitted.
	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a) as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 31 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, transition metal catalyst, with regard to step A3 and step A5, respectively, is a relative phrase which renders the claim indefinite.  The phrase, transition metal catalyst, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 56, uses open language, such as include and for example, to define the phrase, transition metal catalyst, as palladium (II) acetate, tris(dibenzylideneacetone)dipalladium (0), bis(tri-tert-butyl-phosphine)palladium (0), copper (I) iodide, and copper (II) oxide; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of preparing a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a) has been rendered indefinite by the use of the phrase, transition metal catalyst, with regard to step A3 and step A5, respectively.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Similarly, the inventor or joint inventor should further note that the phrase, halogenating agent, with respect to step A4, is a relative phrase which renders the claim indefinite.  The phrase, halogenating agent, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be include and for example, to define the phrase, halogenating agent, as N-chlorosuccinimide, N-bromosuccinimide, N-iodosuccinimide, iodine, iedine monochloride, bromine, and 1,3-diiodo-5,5-dimethylhydantoin; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of preparing a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a) has been rendered indefinite by the use of the phrase, halogenating agent, with respect to step A4.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Likewise, the inventor or joint inventor should further note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Next, the inventor or joint inventor should further note that claim 31 recites the broad limitation, protecting group, with respect to PG, and the claim also recites tert-butoxycarbonyl group and benzyloxycarbonyl group, with respect to PG, which are the narrower statements of the limitation.
	Then, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claim 32 is rejected under 35 U.S.C. § 112(b) as being incomplete for omitting an essential methodical step, such omission resulting in an indefinite method.  See MPEP § 2172.01.

	The inventor or joint inventor should note that the omitted essential methodical step in the method of preparing a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a), or a pharma-ceutically acceptable salt thereof, as recited in claim 32, is the manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a).  The claim fails to explicitly recite a manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a).  Moreover, the specification fails to provide an adequate standard for ascertaining the requisite degree of a manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a).  Consequently, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the method of preparing a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a), or a pharmaceutically acceptable salt thereof, as recited in claim 32, since the essential manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a), is omitted.
	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a) as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 32 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that the phrase, transition metal catalyst, with regard to step B1 and step B5, respectively, is a relative phrase which renders the claim indefinite.  The phrase, transition metal catalyst, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 59, uses open language, such as include and for example, to define the phrase, transition metal catalyst, as palladium (II) acetate, tris(dibenzylideneacetone)dipalladium (0), bis(tri-tert-butyl-phosphine)palladium (0), copper (I) iodide, and copper (II) oxide; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of preparing a substituted pyrazolo[1,5-a]pyrazine of the Formula (1a) has been rendered indefinite by the use of the phrase, transition metal catalyst, with regard to step B1 and step B5, respectively.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:


	Claims 10-17 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claims 10-17 independently recite the limitation, The compound according to claim 33,..., in line 1 of the claim.
	Similarly, the inventor or joint inventor should further note that [S]ubject to U.S.C. § 112(e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.
	Likewise, the inventor or joint inventor should further note that The compound according to claim 33,..., fails to contain a reference to a claim previously set forth which contains the substituted pyrazolo[1,5-a]pyrazines of the Formula (1), as recited in claim 1, and then specify a further limitation thereof, the instant dependent claims are rendered improperly dependent under 35 U.S.C. § 112(d).
	Next, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claims, (2) amend the dependent claims to place the dependent claims in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claims in independent form, or (4) present a sufficient showing that the dependent claims comply with the statutory requirements, to overcome this rejection.


	The inventor or joint inventor should note that claim 29 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a pharmaceutical composition must result in a further structural limitation in the pharmaceutical composition, in order to be further limiting.  In the instant dependent claim, the intent is to use the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), as recited in claim 1, for major depressive disorder,… or sleep disorder.  Consequently, since the intended use of the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), as recited in claim 1, for major depressive disorder,… or sleep disorder, fails to result in a further structural limitation to the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]-pyrazine of the Formula (1), as recited in claim 1, and/or fails to include all the limitations of the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 66 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 66 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a pharmaceutical composition must result in a further structural limitation in the pharmaceutical composition, in order to be further limiting.  In the instant dependent claim, the intent is to use the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), as recited in claim 18, for major depressive disorder,… or sleep disorder.  Consequently, since the intended use of the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), as recited in claim 18, for major depressive disorder,… or sleep disorder, fails to result in a further structural limitation to the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]-pyrazine of the Formula (1), as recited in claim 18, and/or fails to include all the limitations of a]pyrazine of the Formula (1), as recited in claim 18, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 67 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 67 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a pharmaceutical composition must result in a further a]pyrazine of the Formula (1), as recited in claim 19, for major depressive disorder,… or sleep disorder.  Consequently, since the intended use of the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), as recited in claim 19, for major depressive disorder,… or sleep disorder, fails to result in a further structural limitation to the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]-pyrazine of the Formula (1), as recited in claim 19, and/or fails to include all the limitations of the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), as recited in claim 19, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.

	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 68 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 68 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a pharmaceutical composition must result in a further structural limitation in the pharmaceutical composition, in order to be further limiting.  In the instant dependent claim, the intent is to use the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), as recited in claim 20, for major depressive disorder,… or sleep disorder.  Consequently, since the intended use of the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), as recited in claim 20, for major depressive disorder,… or sleep disorder, fails to result in a further structural limitation to the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]-pyrazine of the Formula (1), as recited in claim 20, and/or fails to include all the limitations of the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), as recited in claim 20, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 69 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 69 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a pharmaceutical composition must result in a further structural limitation in the pharmaceutical composition, in order to be further limiting.  In the instant dependent claim, the intent is to use the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), as recited in claim 33, for major depressive disorder,… or sleep disorder.  Consequently, since the intended use of the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), as recited in claim 33, for major depressive disorder,… or sleep disorder, fails to result in a further structural limitation to the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]-pyrazine of the Formula (1), as recited in claim 33, and/or fails to include all the limitations of the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), as recited in claim 33, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 70 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 70 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a pharmaceutical composition must result in a further structural limitation in the pharmaceutical composition, in order to be further limiting.  In the instant dependent claim, the intent is to use the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), as recited in claim 34, for major depressive disorder,… or sleep disorder.  Consequently, since the intended use of the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), as recited in claim 34, for major depressive disorder,… or sleep disorder, fails to result in a further structural limitation to the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]-pyrazine of the Formula (1), as recited in claim 34, and/or fails to include all the limitations of a]pyrazine of the Formula (1), as recited in claim 34, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 71 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 71 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a pharmaceutical composition must result in a further a]pyrazine of the Formula (1), as recited in claim 35, for major depressive disorder,… or sleep disorder.  Consequently, since the intended use of the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), as recited in claim 35, for major depressive disorder,… or sleep disorder, fails to result in a further structural limitation to the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]-pyrazine of the Formula (1), as recited in claim 35, and/or fails to include all the limitations of the pharmaceutical composition which comprises one or more therapeutic agents and a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), as recited in claim 35, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 78 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 78 is rejected under 35 U.S.C. § 112(d) because the recitation of a physicochemical property of a therapeutic agent administered within a method from which the claim depends, must result in a patentably distinct methodical step in the recited method, in order to be further limiting.  In the instant dependent claim, the one or more therapeutic agents administered within the method for treating a psychiatric disease or a neuro-degenerative disease, comprising administering… one or more therapeutic agents in combination with a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), as recited in claim 1, are for major depressive disorder,… or sleep disorder.  Consequently, since the additional physicochemical property of the one or more therapeutic agents administered within the method for treating a psychiatric disease or a neurodegenerative disease, comprising administering… one or more therapeutic agents in combination with a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), as recited in claim 1, whereby the one or more therapeutic agents are for major depressive disorder,… or sleep disorder, fails to result in a further patentably distinct methodical step in the method for treating a psychiatric disease or a neurodegenerative disease, comprising administering… one or more therapeutic agents in combination with a substituted pyrazolo[1,5-a]pyrazine of the Formula (1), as recited in claim 1, and/or fails to include all the limitations of the a]pyrazine of the Formula (1), as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.


    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
	Consequently, at least claims 19, 20, 37, 38, 46-53, 67 and 68 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent No. 10,953,008.  Although the conflicting claims are not identical, they are not patentably distinct from each other because at least claim 19 of the instant invention recites (7S)-3-(imidazo-[1,2-a]pyridin-6-yl)-7-methyl-5-(4-(trifluoro-methyl)-phenyl)-6,7-dihydropyrazolo[1,5-a]pyrazin-4(5H)-one, shown to the right, which provides overlapping subject matter with respect to (7S)-3-(imidazo[1,2-a]pyridin-6-yl)-7-methyl-5-(4-(trifluoromethyl)phenyl)-6,7-dihydropyrazolo[1,5-a]pyrazin-4(5H)-one, shown to the right, and as recited in at least claims 1 and 2 of US 10,953,008.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.

	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Moreover, the inventor or joint inventor should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624